DETAILED ACTION
Election/Restrictions
Claims 2-4 & 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 27, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1 & 7 are objected to because of the following informalities: it appears that the term “comer” [claim 1, line 1; claim 7, line 3] should be changed to --corner--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-12 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 9, the phrase “said corner unit” does not have a proper antecedent basis.  In Claim 6, line 5, the phrase “said third guide means” does not have a proper antecedent basis.  In Claim 7, lines 3-4, the phrase “a cam follower… associable with said cam path” is unclear as presently set forth since the interconnection between the features is not clearly set forth thereby rendering the metes and bounds of patent protection being sought by applicant unascertainable.  In Claim 10, line 4, the phrase “said third guide means” does not have a proper antecedent basis.  In Claim 11, lines 2-3, the phrase “first lever… exerts a traction on said second lever” is unclear as presently set forth since the interconnection between the features is not clearly set forth thereby rendering the metes and bounds of patent protection being sought by applicant unascertainable.  In Claim 12, line 3, the phrase “first lever causes a traction on said second lever” is unclear as presently set forth since the interconnection between the features is not clearly set forth thereby rendering the metes and bounds of patent protection being sought by applicant unascertainable; additionally, in line 4, the phrase “said second rotation axis” does not have a proper antecedent basis.  In Claim 14, the phrase “at least one movement element” does not have a proper antecedent basis.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 10-12 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/091344.  WO`344 teaches of a movement device (fig. 3) installable in a corner cabinet {1} which has an off-centered opening {fig. 2}, wherein the movement device comprises at least one frame (frame structure as shown in fig. 3) for supporting at least one first containment element (E1) and at least one second containment element (E2) placeable mutually side by side (fig. 1), first guide means (24) for translating the at least one first containment element along a first drive direction (viewed as the pulled-out direction which would be a down direction when viewing fig. 1) and second guide means (15, 16) for translating the at least one second containment member along a second drive direction (viewed as the sliding direction which would be a left direction when viewing fig. 2) perpendicular to the first drive direction, wherein the first guide means are operably associated with the frame (fig. 3) so as to allow movement of the at least one first containment element only along the first drive direction (it is noted that the first containment element also includes an additional drive direction which is a “pivoted out” direction relative to the first “pulled out” drive direction).  As to Claim 5, the device further comprising a drive device (viewed as the assembly of linkages – figs. 1, 3) adapted to connect the at least one first containment element operatively to the at least one second containment element, so that as a result of the displacement of the at least one first containment element along the first drive direction, a corresponding displacement of the at least one second containment element is caused along the second drive direction (action of E1 causes a resulting action of E2).  As to Claim 6,  the drive device comprises a system of articulated levers comprising a first lever (8), a second lever (7) and a third lever (6) hinged to each other, wherein the first lever is operatively connected to the at least one first containment element and to the second lever, the second lever is connected to a third guide means {viewed as 8a – as best understood – note 112(b)} to the first lever and to the third lever and wherein the third lever is connected to the second lever and to the at least one second containment element so as to define an articulated system (figs. 1-2).  As to Claim 7, the device further comprising a cam system (fig. 3) comprising a cam path (path along rail body (15) and path along rail body (24)) constrainable to the frame and a cam follower (11) inferiorly constrainable to the at least one second containment element and associable with the cam path.  As to Claim 8, the cam path comprises a first linear section (section along (15)) which develops aligned along the second drive direction and a second linear section (section along (24)) which develops aligned to the first drive direction.  As to Claim 10, the first lever is hinged to the at least one first containment element at a connecting point, rotatable about a first rotation axis (20), and is hinged to the second lever, rotatable about a second rotation axis (along (9)), wherein the second lever is hinged to the third guide means rotatable about a third rotation axis (along (8a)) and is hinged to the third lever rotatable about a fourth rotation axis (viewed as the axis along joint in between (7) & (6)), wherein the third lever is hinged to the at least one second containment element, rotatable around a fifth rotation axis (19), the first rotation axis, the second rotation axis the third rotation axis, the fourth rotation axis and the fifth rotation axis being aligned parallel to each other and reciprocally movable following the movement of the at least one first containment element and the second containment element.  As to Claim 11, the first lever following the movement of the at least one first containment element along a first stretch of the first drive direction exerts a traction {force} on the second lever causing the movement of the at least one second containment element along the second drive direction.  As to Claim 12, wherein following the movement of the at least one first containment element along a second stretch of the first drive direction, the first lever causes a traction {force} on the second lever, causing the second lever to rotate about the second rotation axis so as to cause a thrust action on the third lever along the first drive direction, for moving the at least one second containment element along the first drive direction.  As to Claim 14, the movement device in combination with a corner cabinet (1) comprising an off-centered opening (fig. 2).

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various movement devices associated with a piece of furniture.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
November 16, 2022


/James O Hansen/Primary Examiner, Art Unit 3637